Citation Nr: 0926650	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  05-19 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased disability rating for service-
connected right eye scarred cornea, currently evaluated as 10 
percent disabling effective December 13, 1978.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to 
December 1966 and February 1976 to December 1978.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  

Procedural history

The Veteran's claim for service connection for a right eye 
injury was denied in a January 12, 1970, rating decision.  
The Veteran sought compensation benefits in a March 2001 
claim, including for a right eye condition.  In a January 
2003 rating decision, the RO granted service connection 
evaluating the right eye condition as noncompensably 
disabling effective March 23, 2001.  In a September 2003 
rating decision, the RO evaluated the disability rating as 10 
percent disabling effective March 23, 2001.  The Veteran 
disagreed with the effective date.  In a June 2006 rating 
decision, the RO granted a 10 percent disability rating 
effective November 18, 1969, through February 2, 1976, and 
December 13, 1978, to present.

The Veteran's January 2005 claim for an increased disability 
rating for service connected right eye condition was denied 
in the April 2005 rating decision.  The Veteran disagreed and 
perfected an appeal.

In a January 2008 decision, the Board, among other things, 
remanded the claim for an increased disability rating for a 
right eye condition for further evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (Court) issued a decision in the case of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Vazquez 
Court specifically held that if the Diagnostic Code under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  The Board further notes that 
failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007). 

In this case, VBA provided the Veteran with general notice of 
how VA makes a determination of a disability rating and an 
effective date in accordance with Dingess v. Nicholson, 19 
Vet. App. 473 (2006), and further informed the Veteran that 
in order to substantiate a claim for an increased disability 
rating, the evidence must show that the service connected 
disability had gotten worse.  See July 2008 notice letter.  
However, VBA did not provide the Veteran with pre-
adjudicative notice of the diagnostic code criteria 
applicable to his claim.  This lack of notice is further 
complicated by the fact that new criteria became effective 
during the pendency of the appeal.

The record does not demonstrate that the Veteran had actual 
knowledge of the diagnostic code criteria, nor could a 
reasonable person been presumed to have understood what 
evidence was required, and the record does not support a 
conclusion that the benefit sought could have been awarded as 
a matter of law.  Sanders at 887; see also Mayfield v. 
Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For 
those reasons, the Board can not state that no prejudice 
resulted from the notice error, and the record does not 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.  See Sanders supra  see also 
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 


The Board remands the claim for notice pursuant to Vazquez-
Flores v. Peake to be provided.

The Board also notes that the December 2008 VA examiner did 
not state to what degree the Veteran's condition limits his 
right eye vision when the dry spot was evident on the 
Veteran's cornea, nor was there any indication in the report 
how often the dry spot condition manifests.  Under the new 
criteria of Diagnostic Code 6009, such information may be 
relevant.

Finally, the December 2008 examiner did not provide any 
discussion regarding the November 2005 conclusion of Dr. S.S. 
that the Veteran's vision was compromised by 50 percent by 
the service-connected cornea scar. 

The Board notes that VA must provide an examination that is 
adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  In this case, there remain questions of a 
medical nature that require further explanation.

Accordingly, the case is REMANDED for the following action:

1. VBA should provide the Veteran with 
written notice as outlined in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  
The notice provided should be associated 
with the Veteran's VA claims folder.

2.  VBA should contact the Veteran in 
writing and ask that he identify or 
provide other medical records pertaining 
to his service-connected right eye 
condition that are not already of record.  
Such records should be associated with the 
Veteran's VA claims folder.

3.  VBA should arrange for the examiner 
who provided the January 2008 examination 
to review the medical records and provide 
a description of what degree the Veteran's 
service-connected condition limits his 
right eye vision when the dry spot was 
evident on the Veteran's cornea, including 
how often the dry spot condition 
manifests.  The examiner should also 
specifically discuss the November 2005 
medical report which states that the 
amount of glare effect on the Veteran's 
vision results in a loss of approximately 
50 percent of useful vision of the right 
eye during peak glare conditions.  The 
examiner should state whether and to what 
extent the Veteran's right eye vision is 
affected by glare conditions and how often 
such limitation occurs.  If the examiner 
determines that the Veteran should undergo 
another examination, one should be 
arranged.  The examiner's written report 
should be associated with the Veteran's VA 
claims folder.

4.  After completion of the forgoing and 
any other development deemed necessary, 
VBA should readjudicate the Veteran's 
claim for an increased disability rating 
for a service-connected right eye 
condition.  If the benefit sought on 
appeal remains denied, VBA should provide 
the Veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for 
further appellate review if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




